Vanuatu is honoured to 
join other speakers in congratulating Mr. Sam Kutesa 
on assuming the presidency of the General Assembly at 
its sixty-ninth session. I believe that his able leadership 
will successfully guide the session to its conclusion. 
Let me also extend my gratitude to his predecessor, 
Ambassador John Ashe, for his exemplary leadership 
and the important achievements during his tenure in 
the past year.

Since the last session of the General Assembly, 
many major global events have taken place which, on 
the one hand, have contributed to strengthening the 
international system and, on the other, have threatened 
international peace and security and directly derailed the 
process of development, resulting in the marginalization 
of the vulnerable populations of our societies. Given 
past efforts to address the global financial crisis, we 
have witnessed some recovery of the global economy. 
That is good news; but it is well known that the recovery 

is fragile and further international efforts are needed to 
ensure that global growth prospects in the long run will 
remain solid and sustainable.

We are concerned about prolonged periods of 
conflict that have led to the displacement of the most 
disadvantaged members of our societies, including 
women, children and the disabled. It bothers us to see 
the increased radicalization of groups and individuals 
that have been targeted to create terror and impose 
threats against countries, Governments and citizens. 
Those are all problems that could be avoided, if all 
countries adhered strictly to the peaceful principles of 
dialogue enshrined in the Charter of the United Nations. 
As members of the international community, we have a 
moral duty to ensure that the principles of dialogue and 
reasoning prevail in order to address conflict. I have 
no doubt that the multilateral system is best placed to 
address the challenges.

The outbreak of the deadly Ebola virus that 
has claimed over 2,000 lives in West Africa has 
also concerned us greatly. In this regard, we highly 
commend the efforts of the United Nations agencies, 
in particular the World Health Organization, and the 
international community in addressing the security 
risks of the epidemic. Likewise, the efforts of the 
Secretary-General and his determination in addressing 
the challenges are most commendable. I would like 
to reiterate my Government’s support for the ongoing 
efforts.

Concerning the political developments in the Pacific 
region, I wish to congratulate the people of the Republic 
of Fiji on successfully and peacefully electing a new 
democratic Government. My Government commends 
the people of Fiji for their resilience and steadfastness, 
and I congratulate the newly elected Prime Minister on 
fulfilling his promise to the international community to 
successfully lead his country to a democratic election.

Vanuatu, a small island developing State, has a 
small economy which is open and vulnerable to internal 
and external shocks. Those characteristics have 
determined and shaped our development outcomes. For 
decades now, our economy has been growing and is now 
generating increasing per capita incomes. Vanuatu was 
one of the countries that called on the United Nations to 
allow vulnerability to become one of the three criteria 
used in assessing or identifying graduation cases. 
Vanuatu’s vulnerability was recognized as a result of 
the revised criteria, and our country ceased to qualify 
for graduation. It was not until the end of the twentieth 
century that Vanuatu’s eligibility for graduation from 
least developed country (LDC) status was raised again, 
after a decade of unquestionable economic progress in 
our island nation.

After the Committee for Development Policy 
and the Economic and Social Council reviewed our 
progress in 2012, the General Assembly, in December 
2013, decided that Vanuatu would graduate (see 
A/68/PV.59). At the same time, a grace period of four 
years was granted to enable a smooth transition to 
post-LDC life. Vanuatu’s graduation from LDC status 
is now scheduled to take place in December 2017. 
My Government accepts that as a positive signpost. 
However, the issue of vulnerability must be carefully 
addressed by the United Nations.

We are examining the LDC benefits we may 
eventually lose, with a view to negotiating the 
possibility of retaining certain concessions we deem 
important — if not vital — in sustaining economic 
development. Our impression of the graduation process 
is that our attention is being drawn to the question of 
smooth transition, while the real issue — the question 
of vulnerability, even during the post-graduation 
stage — is being circumvented. Our situation could best 
be described using the analogy of an aircraft. Vanuatu is 
in the descent phase, but the focus should not be on the 
smooth landing; rather, we must look to what happens 
after the smooth landing, as that is the real issue. Our 
vulnerabilities as a small island developing State (SIDS) 
remain undiminished, with lasting disadvantages and 
growing challenges regardless of our graduation from 
LDC status.

What is it, then, that the United Nations, which has 
been so generous in recognizing our vulnerabilities, 
can now offer us, as a SIDS, in support of our efforts 
to build resilience and productive capacity, and in 
support of our climate adaptation expenditure? Surely 
SIDS dealing with such issues deserve as much special 
attention as do LDCs. Is it unreasonable to expect 
that attention be translated into some form of special 
treatment for SIDS? We appreciate the focus of the 
United Nations on the importance of a smooth transition 
for graduating countries, but we also urge it not to be 
distracted from the real question, which is the way we 
SIDS will be treated after graduation.

Like other, similar economies, while Vanuatu has 
made some headway towards meeting the Millennium 

Development Goals (MDGs), it is still finding it difficult 
to achieve all of the goals by 2015. The reasons for that 
are numerous, but one of the significant difficulties is 
our narrow revenue base, coupled with a geographically 
dispersed population scattered over our 83 islands, 
which makes it a challenge for the Government to deliver 
basic services to all of its people. We are grateful that 
our development partners are always there to support 
us. Given the challenges that SIDS and LDCs face 
in financing development, I appeal to the developed 
countries to honour their commitment to increasing 
their aid to 0.7 per cent of gross national product, as 
agreed on in the Monterrey Consensus.

The current problem of terrorism threatens the 
security of States and the safety and well-being of 
innocent and vulnerable women and children. The 
kidnapping of innocent people, including some of 
our peacekeepers, is a threat to international security 
and peace. As a participant in various United Nations 
peacekeeping missions, I would like to express our 
gratitude to the United Nations and other countries for 
their assistance in negotiating the release of Fiji’s United 
Nations peacekeepers. The cooperation in this respect 
of members of the international community is a positive 
sign for the concept of our collective responsibility for 
international peace and security.

We salute the Secretary-General for his leadership 
as a vigorous campaigner for climate action and for 
convening this year’s Climate Summit. Leaders made 
many pledges and commitments during the Summit, 
and we look forward to seeing the rhetoric translated 
into urgent action. My delegation calls on the United 
Nations family to stand together to find ways to 
address climate-change issues. We are staring at a 
climate-change bubble, and the longer we delay action, 
the costlier it will be for our future generations. We 
must act now and fast to ensure that we steer clear of 
the current dangerous carbon-pollution trajectory.

The theme for the sixty-ninth session of the 
General Assembly, “Delivering on and implementing 
a transformative post-2015 development agenda”, is 
timely and relevant, particularly considering the ongoing 
efforts to arrive at a new post-2015 development agenda 
for all countries. I commend the excellent progress that 
has been made in this area, and I recognize that it is 
not easy to negotiate such goals, with so many member 
countries and the different groups they represent, all of 
which want their development agendas incorporated. I 
believe that our draft agenda does represent a consensus 
on the part of every United Nations Member and that it 
is capable of bringing development to a new level in all 
of our countries.

As a Pacific small island developing State, we 
are dealing with numerous development challenges 
that the United Nations system and the international 
community should address. I reiterate that climate 
change is a major global challenge for all of us. Some 
Pacific States are facing an existential threat, and we 
cannot deal with the issue of sustainable development 
alone if climate-change challenges are not addressed 
seriously by the international community. To that end, 
it is vital that climate change remain one of the major 
elements on the agenda of sustainable development 
goals (SDGs).

We note that this is a matter for considerable debate, 
owing to its cross-cutting nature. However, it is not a 
new issue, for the climate-change agenda is prominently 
featured in “The future we want” outcome document 
of the 2012 United Nations Conference on Sustainable 
Development (resolution 66/288, annex). Our current 
efforts to address climate change are consistent with 
that, and it is another reason why our climate-change 
targets should be more ambitious. We strongly urge 
that the target of holding the increase in global average 
temperature below 1.5°C above pre-industrial levels be 
included in the SDGs.

In addition to climate change, our support for the 
SDGs extends but is not limited to the inclusion of 
peace and effective institutions; ocean management; 
health and education; energy security and gender 
equality. We also concur with the emphasis on the 
means of implementation in the report of the Open 
Working Group of the General Assembly on Sustainable 
Development Goals (A/68/970) and urge the United 
Nations and the developed countries to continue to 
support developing countries, especially the SIDS 
and LDCs, in the areas of sustainable development 
financing and improving institutional capacity in their 
efforts to promote development.

Coincidentally, my country is at an important 
stage in its development planning process. Our current 
development planning framework will come to an 
end in the fourth quarter of 2015, and we are already 
consulting for the post-2015 era. The agenda and issues 
being discussed in the global arena will be translated 
into and merged with our development aspirations. 
I would like to take this opportunity to call on our 

development partners to support us by working in 
harmony and in a true spirit of partnership to help us to 
fulfil the dreams of our people, particularly our young 
and more vulnerable generation.

My Government acknowledges the synergy of the 
efforts being made by the United Nations and the British 
Commonwealth to uphold the international principles 
of peace and good governance, as well as in promoting 
stronger partnerships for inclusive development. I 
would like to ask the United Nations to allow the views 
expressed by the Commonwealth Heads of Government 
on the post-development agenda to be seen as additional 
contributions to that process.

My country has a history that evolved as the 
result of a long political struggle to achieve political 
independence, which finally came in 1980. But when 
most of us were young, it was governed by Britain 
and France, and we were stateless in our own country, 
neither French nor British citizens. For more than seven 
decades, we were exposed to foreign rule. We thus had 
to struggle to reconstruct our identity as a nation that 
could govern itself rather than be subjected to foreign 
rule. In 1981, after independence was achieved in 1980, 
I finally arrived here at the United Nations with our late 
former Prime Minister, Walter Lini. I clearly remember 
that cold autumn morning, when a small group, along 
with the United Nations protocol staff, gathered outside 
the entrance of this magnificent building to raise our 
flag for the first time at the United Nations. A new 
nation was born and was accepted by the United Nations 
family of nations.

As a freedom fighter and as the Prime Minister of 
the Republic of Vanuatu who took office less than six 
months ago, I proudly stand here today to thank the 
United Nations for the recognition and endorsement of 
our membership. But more importantly, here on this 
rostrum I want to underscore the unfinished business 
of the United Nations with regard to bringing closure 
to its work on decolonization. Part of my country’s 
sovereign territory is still being disputed by one of our 
former colonial Powers, which is also our dear friend 
and development partner.

I am delighted that the United Nations once again, 
through the work of the former United Nations Special 
Rapporteur on the rights of indigenous peoples, 
Mr. James Anaya, brought the matter to the twenty-
first session of the Human Rights Council in Geneva. 
My country is delighted that in 2012 France responded 
to that action and expressed its openness to dialogue. 
We believe such openness is a necessary element for 
progress so that our indigenous peoples will be able to 
resume their rights to fully exercise their cultural and 
spiritual obligations on the two islands of Umaenupne/
Matthew and Leka/Hunter, and to revive the traditional 
routes of our ancestors in Tafea province.

My country’s political struggles have led to a strong 
position on decolonization. We share the dreams of 
those who are still longing for freedom so that they can 
achieve self-government and independence. As we near 
the midpoint of the United Nations Third International 
Decade for the Eradication of Colonialism, I want to 
echo those voices, from within our region and beyond, 
who should one day be able to stand on this podium as 
free and democratic nations.

My country acknowledges the message of 
Secretary-General Ban Ki-moon, reminding the 
2014 Pacific regional seminar of the United Nations 
Decolonization Committee held in May this year 
that “good intentions will have to be translated into 
credible action to make the Third International Decade 
a success”. In that connection, my country supports 
the conclusions and recommendations contained in the 
report of the United Nations visiting mission to New 
Caledonia this year (A/AC.109/2014/20/Rev.1) and calls 
on the United Nations and the international community 
to pursue their efforts to provide support to the people of 
New Caledonia and the Government of France in their 
endeavour to implement a successful decolonization 
process under the Nouméa Accord.

At the nineteenth Melanesian Spearhead Group 
Leaders Summit in June 2013 in New Caledonia, the 
Group’s leaders renewed their commitment through 
a declaration to support the Front de libération 
nationale kanak socialiste (FLNKS) in their pursuit 
for full emancipation under the Nouméa Accord, 
through the provision of technical assistance and 
training programmes for the Kanak peoples to assist 
them in their struggle to fully exercise their right to 
self-determination and independence. While the New 
Caledonian people look forward to a political transition, 
I call upon the United Nations, through its regional 
agencies, to provide assistance to New Caledonia, in 
particular the FLNKS and the Kanak people, in specific 
areas of training to enable them to fully participate in 
the implementation of the Nouméa Accord. I appreciate 
the cooperative efforts of the Government of France for 
facilitating the implementation of the Nouméa Accord 

in a very mature and responsible manner. Those efforts 
must not be derailed.

I cannot close this section of my speech without 
paying tribute to the late Mr. John Ondawame, a 
freedom fighter from West Papua, who passed away 
last month while in exile in my country. He was laid 
to rest in my country as a hero who had fought for 
the rights to self-determination for the people of West 
Papua. He and other martyrs had a dream that one 
day the United Nations and all nations advocating and 
promoting democratic principles would hear their cries 
and deliver on the promise of a self-determined future. 
At his funeral service, I stated that his struggle for 
freedom and justice would continue to be our struggle 
until colonialism is eradicated.

There are many other heroes in many countries 
that are still voiceless and are suffering in silence, 
either owing to unilateral policy choices, or because 
of ignorance on the part of the multilateral system. 
My country is encouraged by the onset of flexibility 
exercised by the United States of America towards the 
Cuban people. I believe that the willingness for dialogue 
and consideration is a responsible gesture that will 
slowly open the door for a better future for all Cubans. 
We must, as individual countries, be ready to be a voice 
for the voiceless. Bigger and richer countries must be 
the burden-bearers for smaller nations. In doing so, we 
demonstrate our willingness to live as a village, a world 
community of friends and not aggressors. I want to 
stress that the only way to address that issue is through 
dialogue and unity. It is our moral responsibility not to 
fail those who have been victims of past ignorance.

My country and many others have repeatedly raised 
these concerns on this same podium for many years, 
because we subscribe to them as inalienable human 
rights. The concerns of vulnerability, sustainable 
development, fisheries, job creation, human rights 
and many others are reflected in the Small Island 
Developing States Accelerated Modalities of Action 
(Samoa Pathway) outcome document (A/CONF.223/3, 
annex). My country fully endorses the Samoa Pathway 
document as a guide that is to be used to navigate 
through our development challenges.

The Samoa Pathway, built on the Barbados 
Programme of Action and the Mauritius Strategy 
for Implementation, has charted a decisive course 
going forward. The United Nations system and the 
international community are urged to ensure that it is 
integrated into a transformative post-2015 development 
framework and that we close the implementation gaps 
of the Barbados Programme of Action and the Mauritius 
Strategy.

Let me take this opportunity to thank the 
Government and the people of Samoa for ably hosting 
the third International Conference on Small Island 
Developing States held in Apia.

I deeply appreciate the opportunity to present my 
views to this important forum. I hope that the statements 
and the deliberations that we make today will translate 
into concrete actions leading to a better future for all 
our peoples. Long live our aspirations to create lasting 
peace and a better world for our people! May God bless 
the United Nations!
